DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 3, 8, 12 – 14 and 19 – 20
Cancelled: Claims 4 – 5, 10 – 11, 15 – 16 
Added: None 
Therefore Claims 1 – 4, 6 – 9, 12 – 14 and 17 – 20 are now pending.

Response to Arguments
Applicant’s arguments, filed 12/17/2021, with respect to Claims 1 – 4, 6 – 9, 12 – 14 and 17 – 20 have been fully considered and are persuasive.  The applicant have amended the independent claims to include allowable subject matter as suggested by the Examiner, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 4, 6 – 9, 12 – 14 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“identify at least one first color value related to the displayed at least one first element included in the execution screen of the first application and at least one second color value related to the displayed at least one second element included in the execution screen of the second application, and control the display to display the execution screen of the virtual keyboard application based on at least part of the at least one first color value and the at least one second color value together with the execution screen of the first application and the execution screen of the second application.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625